



COURT OF APPEAL FOR ONTARIO

CITATION: O'Byrne v. Farmers Mutual Insurance Company
    (Lindsay), 2014 ONCA 543

DATE: 20140711

DOCKET: C56611

Epstein, Pepall and van Rensburg JJ.A.

BETWEEN

Blake OByrne and Colleen OByrne

Plaintiffs (Respondents)

and

Farmers Mutual Insurance Company (Lindsay)

Defendant (Appellant)

Martin P. Forget and E. Reynolds, for the appellant

Robert N. Kostyniuk Q.C. and G. Pribytkova, for the
    respondents

Heard: March 19, 2014

On appeal from the judgment of Justice
John
    R.
Sproat of the Superior Court of Justice, dated January 18, 2013, with
    reasons reported at 2012 ONSC 468.

van Rensburg J.A.:

INTRODUCTION

[1]

This action arose out of the discharge of oil from a furnace in a
    building in Minden, Ontario owned by the respondents, Blake OByrne and Colleen
    OByrne. The appellant, Farmers Mutual Insurance Company (Lindsay), insured
    the building pursuant to an all-risks insurance policy, but denied coverage
    for the damage caused by the leaked oil. Litigation ensued. The trial judge found
    in favour of the respondents. He awarded them damages and pre-judgment interest
    in the sum of $66,737, which took into account the funds received as part of a
    settlement from a co-defendant not party to this appeal.

[2]

For the reasons that follow, I would dismiss the appeal.

FACTS AND DECISION BELOW

[3]

The respondents owned a two-storey multi-use commercial building in Minden,
    Ontario. The appellant insured the building pursuant to an all-risks property
    insurance policy. The second floor of the building contained two residential
    apartments. An oil-fired furnace was located in one of the apartments. On March
    11 or 12, 2005, the tenant of that apartment inserted a piece of cardboard into
    the primary control of the furnace between two sets of contacts in order to bypass
    the thermostat, as the trial judge noted, presumably to keep the furnace in
    constant hot operation while she was away. On March 13, 2005, while the tenant
    was absent, there was a significant spill of heating oil from the furnace. The oil
    spilled onto the apartment floor, leaked through the floorboards, and saturated
    the main floor beam and ceiling of the buildings lower commercial units. The
    cause of the discharge was described in the reasons for judgment as follows:

Grant Shaw was the only qualified furnace technician who
    testified. Mr. Shaw attended the premises first thing Monday
    morning. He discovered that the cover of the furnace, and a further cover
    over a control panel, had been removed. Cardboard paper had been inserted
    between a set of contacts the result of which was to bypass the thermostat
    which would ordinarily turn the furnace on and off. His evidence was not
    seriously challenged in cross-examination and I accept it as to the cause of
    the oil spill.

With the thermostat bypassed, the furnace temperature was only
    monitored by a fan limit control which would turn off at 200 degrees. As
    soon as the furnace fell below 200 degrees it would turn back on.  Forcing
    the furnace to run, more or less continually, at this excessively high
    temperature would cause the ignition component to fail. This could be, for
    example, as a result of the high heat warping the nozzles or carbon
    accumulating in the nozzle. Whatever the specific reason, on a balance of
    probabilities it was the bypass and high heat which caused the ignition to fail
    to re-ignite. When this occurred the oil continued to be pumped but was
    not burned and so overflowed. Mr. Shaw testified that the furnace had received
    annual maintenance.

[4]

The trial judge found that there was no internal defect or problem in
    the furnace. He also found that it was well-maintained, and accepted the
    evidence of the furnace technician that it would have continued to operate for
    a long time. The trial judge concluded that the oil spill and related damage were
    caused by the unexpected actions of the tenant. This finding was not challenged
    on appeal.

[5]

The quantity of oil that was spilled was unknown, but the trial judge
    stated that it was a substantial amount. The interior of the building was
    significantly impacted. There was no escape of oil outside of the building. As
    such, there was no claim for any damage or loss to the exterior of the building
    or the surrounding land.

[6]

The trial judge quantified damages on the basis of the cost of repair, the
    temporary relocation of the respondents business that was operated in the
    commercial unit on the main floor of the building, and lost rental revenue. The
    appellant does not appeal the assessment of damages.

THE APPEAL

[7]

The appellant argues three grounds of appeal:

(1)

the trial judge erred
    in refusing to dismiss the action on the basis that the respondents had failed
    to deliver a proof of loss;

(2)

the trial judge erred
    in failing to apply the mechanical breakdown or derangement exclusion in the
    insurance policy; and

(3)

the trial judge erred in
    failing to apply the pollution exclusion in the insurance policy.

[8]

I will address each of these issues in turn.

(1)

The failure to deliver a proof of loss

i.

Background

[9]

Section 136 of the
Insurance Act
, R.S.O. 1990, c. I.8, requires
    a proof of loss containing prescribed information and verified by a statutory
    declaration (proof of loss) to be filed before any insured may commence an
    action for money payable under a contract of insurance. Section 131 of the
Insurance
    Act
provides that no term or condition of a policy is waived by the
    insurer unless the waiver is stated in writing and signed by a person
    authorized for that purpose by the insurer.

[10]

The
    respondents reported the damage to the appellant the day that it was discovered,
    but did not deliver a proof of loss. An independent adjuster, Brent Clarkson,
    was appointed by the appellant in respect of the respondents claim under the policy.
    In a letter dated March 28, 2005 (the adjusters letter), Mr. Clarkson
    advised the respondents that the loss was not covered because of a pollution
    exclusion in the policy. He further advised that Haliburton Highlands Mental
    Services Corporation, which had signed a lease with the respondents on behalf
    of the tenant of the apartment, would be paying the loss. The adjusters letter
    also stated the following: To comply with the Insurance Act of Ontario, a Proof
    of Loss form is enclosed; however, as outlined this form is forwarded on every
    claim in this case coverage is not applicable and therefore completion of same
    would not be required.

[11]

In
    their statement of claim issued in July 2006, the respondents pleaded that they
    did not file a proof of loss because they were not asked to do so. The appellants
    original statement of defence, delivered in November 2006, did not refer to the
    respondents failure to deliver a proof of loss. However, an amended statement
    of defence delivered in May 2010 pleaded that the respondents were precluded
    from bringing the claim because of their failure to provide a proof of loss. There
    was no pleading by the respondents in their claim or reply that the requirement
    to deliver a proof of loss had been waived by the insurer.

ii.

Findings of the trial judge

[12]

The
    trial judge found that the appellant waived the proof of loss requirement
    through the independent adjuster, Mr. Clarkson. The trial judge concluded that
    the appellant had elected to communicate with the respondents about their
    coverage under the policy through the adjuster, and that the adjuster was
    speaking for the insurer in the adjusters letter. This was reinforced by the
    fact that, in response to a letter from the respondents counsel, the insurers
    claims examiner referred specifically to the adjusters letter and the
    adjusters advice that the loss was not covered. The trial judge further
    concluded that the adjuster had both actual and apparent authority to
    communicate with the respondents on the appellants behalf. He noted that the
    appellant did nothing to disavow the letter. The trial judge also determined that
    the adjuster did not subsequently advise the respondents that a proof of loss would
    need to be filed in order to pursue a claim for the loss.

[13]

The
    trial judge also found that, while not essential to his reasoning, the appellants
    initial statement of defence, that did not plead any deficiency in the proof of
    loss, constituted a further waiver of the requirement to deliver a proof of
    loss.

[14]

Finally,
    on the waiver issue, the trial judge rejected the appellants argument that
    waiver could not be relied upon because it had not been pleaded by the respondents.
    Although he was of the view that waiver should have been pleaded, the trial
    judge concluded that it was clear throughout the trial that the respondents
    relied upon waiver. The issue was addressed by both sides through evidence and
    argument. The trial judge stated that if it were necessary for waiver to have
    been pleaded, he was prepared to grant leave
nunc pro tunc
to the
    respondents to do so because there would be no prejudice to the appellant.

iii.

Analysis

[15]

The
    appellant contends that the trial judge erred in concluding that the appellant
    waived the proof of loss requirement. The appellant asserts two bases for this
    ground of appeal, one substantive and the other procedural.

[16]

First,
    the appellant submits that the trial judge erred in concluding that the
    adjusters letter constituted a waiver. The appellant also disputes the trial
    judges conclusion that its failure to raise the issue until it amended its
    statement of defence three and a half years later, constituted a waiver.

[17]

Second,
    the appellant asserts that the trial judge erred in finding waiver in the
    absence of a specific pleading of waiver by the respondents. The appellant also
    argues that the trial judge erred in amending the statement of claim
nunc
    pro tunc
, and of his own volition
.

[18]

The
    statutory conditions in Part IV of the
Insurance Act
were included in
    the policy. Statutory conditions 6 and 12 required the respondents to deliver
    to the appellant a proof of loss as a precondition to commencing any action on
    the policy. Under statutory condition 12, the appellant was not obliged to pay
    a claim until 60 days following delivery of a proof of loss. Under statutory
    condition 11, a proof of loss was also required before the respondents had the
    right to an appraisal in the event of disagreement as to the amount of the
    loss.

[19]

Section
    131 of the
Insurance Act
requires that any waiver of a term or
    condition of an insurance contract must be in writing and signed by a person
    authorized for that purpose by the insurer. The question is whether the
    adjusters letter or the appellants pleading met the requirements of s. 131 such
    that the appellant waived the proof of loss requirement.

[20]

The
    appellants argument on this issue amounts to an attack on the trial judges
    finding that the adjusters letter advising the respondents that it was
    unnecessary to deliver a proof of loss was a written communication on behalf of,
    and binding on, the appellant. This finding by the trial judge is amply
    supported by the evidence. This evidence includes the fact that the appellant
    never disavowed the adjusters letter, and in fact specifically referred to it
    when communicating with the respondents legal counsel. No one from the
    appellant insurance company gave evidence at trial, and the adjusters bald
    statement that he had no authority to waive any of the conditions was, of
    course, not determinative of the issue. I would not interfere with the trial
    judges conclusion that the adjusters letter constituted a waiver of the proof
    of loss requirement in the circumstances of this case.

[21]

With
    respect to the amendment of the pleading
nunc pro tunc
, the appellant
    relies on
Kalkinis (Litigation Guardian of) v. Allstate Insurance Co. of
    Canada
(1998)
,
41 O.R.
    (3d) 528 (C.A.), where this court concluded that it was wrong for a trial judge
    to embark on an analysis of a completely new and wholly unexpected legal
    argument advanced by counsel after the parties closed their cases following
    trial.

[22]

What
    occurred here bears no resemblance to the circumstances in
Kalkinis
. It
    is clear from the trial record that waiver was a live issue at trial and was
    addressed by both sides in evidence and argument, including during opening
    statements. In my view the trial judge did not err in granting leave to the
    respondents to amend their pleading in the absence of any evidence of prejudice
    to the appellant.

[23]

I
    also reject the appellants argument that the trial judge erred when he stated
    he was prepared to grant leave to amend in the absence of the respondents motion
    for such relief. There is nothing in rule 26 that necessarily bars a court from
    granting leave to amend pleadings on its own initiative. As I have already
    noted, waiver was a live issue at trial and granting leave would have been
    warranted in all the circumstances. As such, the appellants argument that the
    waiver issue should not have been considered because the respondents counsel
    did not specifically request leave to amend their pleading, would reflect the triumph
    of form over substance, and cannot succeed.

[24]

The
    appellant contends that it was prejudiced by the manner in which the court
    proceeded with respect to the amendment, having lost the opportunity to argue
    that an amendment to plead waiver would entail the withdrawal of an earlier admission
    made by the respondents in their statement of claim. I disagree. The
    respondents pleading that they did not file a proof of loss because they were
    not asked to do so does not, under any reasonable interpretation, amount to an
    admission that the requirement to file a proof of loss was never waived.

[25]

Accordingly,
    I would not interfere with the trial judges conclusion that an amendment to
    the pleadings would be granted had it been necessary for the respondents to
    plead waiver.

[26]

As a final observation on the appellants argument that it
    ought to have succeeded in its defence of the claim because the respondents did
    not deliver a proof of loss, I note that s. 129 of the
Insurance Act
permits the court to grant relief from forfeiture or
    avoidance of insurance in the event of an insureds imperfect compliance with a
    statutory condition as to the proof of loss. If the failure to deliver a proof
    of loss were considered imperfect compliance, relief from forfeiture might well
    have been appropriate in the present case based on all of the circumstances,
    including the adjusters letter telling the respondents that they did not have
    to deliver a proof of loss, and the trial judges finding that a proof of loss,
    although adverted to in the adjusters letter, had not had been enclosed or subsequently
    provided to the respondents. Section 135(2) of the
Insurance
    Act
provides that an insurer cannot
    rely on the s. 136 proof of loss requirement as a defence to an action on a
    contract of insurance absent the timely provision to the insured of forms upon
    which to make the proof of loss required by a contract of insurance.

[27]

I would also consider
    the appellants failure to plead the absence of a proof of loss until several
    years into the action as relevant to the question of relief from forfeiture,
    rather than as a form of waiver. As the trial judge found, the respondent
    initially denied coverage based on the pollution exclusion, and did not insist
    on the filing of a proof of loss, which would have led to an appraisal and some
    type of hearing process. As the trial judge noted, there is no reason to
    regard this as a slip or error that [the appellant] could not have intended.

[28]

For
    all of these reasons, I would not give effect to this ground of appeal.

(2)

The mechanical breakdown or derangement exclusion

i.

Background

[29]

As
    its second ground of appeal, the appellant asserts that an exclusion for
    mechanical or electrical breakdown or derangement in the policy (the mechanical
    exclusion) applied to the loss. That exclusion, found in the Perils Excluded
    section of the policy, provides as follows:

This Form does not insure against loss or damage directly or
    indirectly caused by, resulting from, contributed to or aggravated by: e)
    centrifugal force, mechanical or electrical breakdown or derangement in or on
    the premises

ii.

Findings of the trial judge

[30]

The
    trial judge accepted the evidence that the cause of the discharge of oil was
    the tenants inserting a piece of cardboard into the control panel. The trial
    judge found that it was the bypass and high heat that caused the ignition to
    fail to re-ignite. When this occurred the oil continued to be purged but was
    not burned and so overflowed. This finding is not challenged on appeal.

[31]

In
    interpreting the mechanical exclusion, the trial judge referred to an authority
    from this court:
Caneast Foods Ltd. v. Lombard General Insurance Co. of
    Canada
, 2008 ONCA 368, 91 O.R. (3d) 438. In that case, Borins J.A., at
    paras. 10 and 24, accepted that the words mechanical or electrical breakdown in
    this type of exclusion denote a failure in the operation of a piece of
    equipment due to some mechanical or electrical defect in some part or parts of
    the equipment, and that breakdown and derangement refer to an internal
    problem or defect in a machine.

[32]

The
    trial judge observed that the furnace in question was well-maintained and had
    no internal problem or defect, and that the cause of the loss was the tenants
    actions. He noted that the zone of risk intended to be excluded from coverage
    was the risk that a mechanical system is poorly designed, manufactured with a
    defect, not properly maintained or simply fails over time, and that the risk
    of a tenant doing something unexpected or stupid was not intended to be
    excluded by the mechanical breakdown or derangement exclusion.

iii.

Analysis

[33]

In
    this court, the appellant asserts that the mechanical exclusion should apply
    because the loss (the damage caused by the oil spill) was caused indirectly,
    resulted from, was contributed to or was aggravated by the failure of the
    ignition to re-ignite, which was a failure in the operation of the furnace due
    to a mechanical defect or derangement. The appellant contends that the trial
    judge ignored the plain wording of the mechanical exclusion, which should apply
    when a mechanical breakdown or derangement is one of the things that caused or
    contributed to the loss or damage.

[34]

The
    appellant relies on
Derksen v. 539938 Ontario Ltd.
, 2001 SCC 72, [2001]
    3 S.C.R. 398, as authority for the proposition that an exclusion can be worded
    so as to apply to a loss with multiple causes if only one of the causes is contemplated
    by the exclusion. The appellant asserts that, to the extent that the loss was
    caused in part by the tenants conduct (not contemplated by the mechanical exclusion)
    and in part by the failure of the furnaces ignition (contemplated by the mechanical
    exclusion), the mechanical exclusion ought to apply to the entirety of the
    loss, and coverage ought to be excluded.

[35]

In
Derksen
,

Major J., at para. 47, referred to exclusion clauses
    with language such as cause directly or indirectly or caused by, resulting
    from, contributing to or aggravated by as being the type of language that
    might effectively exclude a multi-causal loss. The appellant argues that, because
    such language is used in the mechanical exclusion, the exclusion contemplates a
    multi-causal loss where one of the causes is a mechanical breakdown or
    derangement. Because one of the causes of the oil damage in this case was a
    mechanical breakdown or derangement, it follows that the mechanical exclusion
    should apply.

[36]

In my view, the error in
    the appellants argument is in seeking to characterize the oil spill damage as
    a multi-causal loss. What occurred here was a chain of events set in motion by
    the tenants insertion of a piece of cardboard, which in turn bypassed the
    thermostat, which forced the furnace to run at an excessively high temperature,
    causing the ignition component to fail and oil to be pumped continuously
    without burning.

[37]

A similar chain of
    causation was considered in
Caneast
. Due to a regional power outage that interrupted the
    supply of electricity to refrigeration and pickle processing equipment, a
    company sustained substantial spoilage of a large quantity of pickles and
    cucumbers. The interruption to the power supply caused the refrigeration system
    to fail, which, in turn, caused the spoilage. The court specifically noted that
    a mechanical breakdown or derangement referred to an internal problem or
    defect in the equipment, and not a failure to operate due to the external interruption
    of a power supply.

[38]

The fact that an element
    of the furnace ceased to operate does not engage the application of the mechanical
    exclusion. The
Caneast
decision
    establishes that it is not sufficient to find that some type of mechanical or
    electrical breakdown or derangement occurred: it is essential to examine the
    cause of that occurrence. The failure of a mechanical element of the furnace was
    not another cause of the oil damage, but rather something that occurred only
    after the tenant interfered with the proper operation of the furnace. Simply
    put, the oil damage was the result of external interference, and not a defect
    in the furnace. On the authority of
Caneast
, I would not give effect to the appellants argument
    on multi-causal loss and the applicability of the mechanical exclusion.

[39]

The appellant also
    asserts that the insertion of cardboard by the tenant to bypass the thermostat
    was itself a mechanical derangement, in the sense that this action interfered
    with the normal operation inside of the furnace. Again, I would emphasize the
    conclusion of this court in
Caneast,
that whether one considers a breakdown or derangement
    under such an exclusion, there must be an internal problem or defect in the
    machine.

[40]

Accordingly, I would dismiss this ground of appeal.

(3)

The pollution exclusion

i.

Background

[41]

Initially,
    the appellant denied the respondents claim relying solely on the pollution
    exclusion in the policy. The pollution exclusion reads as follows:

POLLUTION EXCLUSION

This policy does not insure against:

a)       loss or damage caused
directly or indirectly
by any actual or alleged
spill
, discharge, emission, dispersal,
    seepage, leakage, migration, release or escape of 
pollutants
, nor the cost or expense of any resulting
    cleanup, but this exclusion does not apply:

(i)      if the spill, discharge, emission,  dispersal,
    seepage, leakage, migration, release or escape of pollutants is the direct
    result of a peril not otherwise excluded on this policy.

(ii)      to loss or damage caused by a peril not otherwise
    excluded under this policy.

b)       cost or expense for any testing, monitoring,
    evaluation or assessing of an actual, alleged, potential or threatened spill
    discharge, emission, dispersal, seepage, leakage, migration, release or escape
    of pollutants.

(Except limited coverage as provided in Additional Agreement of
    the Insurer, clause #4)

[42]

Pollutant
    is defined as follows:

Pollutants means any solid, liquid, gaseous or thermal
    irritant or contaminants including odour, vapour, fumes, acids, alkalis,
    chemicals and waste.

[43]

Clause
    4 of Subsection IV of the policy (Additional Agreements of the Insurer) provides
    as follows:

POLLUTION DAMAGE  INSURED PREMISES:

(a)     Indemnity Agreement

The insurer will indemnify the insured, subject to the
    deductible, for expenses incurred to cleanup pollutants from land or water
    at the premises provided the spill, discharge, emission, dispersal, seepage,
    leakage, release, migration or escape of pollutants:

(i)      first occurs during the policy period and

(ii)      is sudden, unexpected and unintentional from the
    standpoint of the insured; and

(iii)     is required to be reported to a provincial
    authority.

.

(d)     Additional Exclusions

The insurer shall not be liable for:

(i)      Expenses for cleanup away from or beyond the
    premises resulting from any spill, discharge, emission, dispersal, seepage,
    leakage, migration, release or escape of pollutants even if the pollutant
    emanated from the premises;

(ii)      Expenses for cleanup of any spill discharge,
    emission, dispersal, seepage, leakage, migration, release or escape of
    pollutants that began before the effective date of this policy;

(iii)     Fines, penalties, punitive or exemplary damages.

ii.

Findings of the trial judge

[44]

The
    appellant argued that the respondents claim was for loss or damage caused by
    the spill or discharge of fuel oil which is a pollutant, and that this was excluded
    by the pollution exclusion.

[45]

The
    trial judge rejected this defence, concluding that the pollution exclusion did
    not apply to the circumstances of this case. He relied on the decision of this
    court in
Zurich Insurance v. 686234 Ontario Inc.
(2002)
, 62 O.R. (3d) 447 (C.A.), as
    authority for the interpretation of a pollution exclusion. The trial judge
    referred to certain principles from that case, namely:

(a)     the use of words such as discharge, dispersal, release
    and escape reflect that the exclusion is directed to a pollutant that results
    in traditional environmental contamination: see para. 16;

(b)     the pollution exclusion does not apply to injuries
    caused by common irritants and contaminants emitted from a faulty furnace: see
    para. 18;

(c)     the pollution exclusion can be reasonably interpreted
    as applying only to environmental pollution: see para. 19; and

(d)     if the exclusion is capable of more than one reasonable
    interpretation it is ambiguous and should be interpreted in favour of the
    insured: see para. 39.

[46]

Based
    on
Zurich,
the trial judge
concluded that the pollution exclusion in the policy should be interpreted as only
    excluding traditional environmental contamination. Since the oil remained
    within the building, the spill did not amount to traditional environmental
    contamination, and the pollution exclusion did not apply to the loss that occurred.

iii.

Analysis

[47]

I
    agree with the trial judges conclusion that the pollution exclusion does not
    apply to exclude the respondents claims. However, I do so on different grounds.

[48]

First,
    I note that the pollution exclusion must be read in the context of the policy
    as a whole. The policy is an all-risks property insurance policy. Typically
    such policies insure any against loss or damage caused by any event except those
    that are excluded. Indeed, the policy states under Insured Perils: This
    Form, except as herein provided, insures against all risk of direct physical
    loss or damage to the property insured.

[49]

Next,
    all of the words contained in the pollution exclusion must be considered. The
    first part of the exclusion is broadly worded to exclude loss or damage
    causedby any actualspillof pollutants. The policy defines pollutant to
    include any liquid contaminant. An exception to the pollution exclusion then
    states that the exclusion does not apply if the dischargeof pollutants is the
    direct result of a peril not otherwise excluded under this policy.

[50]

On
    a plain reading of the pollution exclusion, there must be another operative
    exclusion before the pollution exclusion applies. The only other exclusion
    relied upon by the appellant is the exclusion for mechanical breakdown or
    derangement. Indeed, during oral argument, appellants counsel acknowledged
    that the pollution exclusion would apply in the circumstances of this case only
    if the mechanical exclusion also applies. As I have already noted, I do not
    agree that the mechanical exclusion applies in these circumstances. On this
    basis alone, I would dismiss this ground of appeal.

[51]

The
    appellant also took issue with the trial judges interpretation of the pollution
    exclusion, and in particular his reliance on principles identified by this
    court in the
Zurich
case.

[52]

As
    discussed above, the plain language of the pollution exclusion is determinative
    of the question of its application in this case, so it is unnecessary to
    consider the interpretive principles from
Zurich.
That said, I note
    that the pollution exclusion at issue in this case forms part of an all risks
    property insurance policy, while the
Zurich
case dealt with
the interpretation of the standard absolute
    pollution exclusion in a CGL (comprehensive general liability) policy. As
    Sigurdson J. noted in
Corbould v. BCAA Insurance Corp.
, 2010 BCSC
    1536, 13 B.C.L.R. (5th) 168, this is a material distinction. The courts
    analysis and its interpretation of the absolute pollution exclusion in a CGL
    policy in
Zurich
were informed by
the
    underwriting history of that particular exclusion, as described in academic
    writing and American case law. The interpretation of the pollution exclusion in
    an all-risks property insurance policy might well engage different
    considerations. I do not consider the principles identified in
Zurich
as
    directly relevant to the interpretation of the pollution exclusion in this
    case.

[53]

I
    do not necessarily agree with some of the trial judges other conclusions regarding
    the policy that are premised on the
Zurich
case. For example, he found
    that the pollution exclusion should be read as applying only to traditional
    environmental contamination and that the exclusion would not operate because the
    oil spill was contained within the building and had not spread to the natural
    environment outside the building. The extent to which the policy provides coverage
    for pollution damage depends on a reading of the pollution exclusion as well as
    the indemnity and exclusion provisions contained in Additional Agreements of
    the Insurer at clause 4, entitled Pollution Damage  Insured Premises. It is
    sufficient for our purposes to note that the damage that occurred here was not
    excluded.

CONCLUSION

[54]

Accordingly, I conclude that none of the grounds of appeal has merit. I
    would therefore dismiss the appeal, with costs to the respondents fixed at $30,000,
    inclusive of disbursements and HST.

Released: July 11, 2014

KMvR                                                                   
    K. van Rensburg J.A.

I agree Gloria Epstein J.A.

I
    agree S.E. Pepall J.A.


